OPINION — AG — THE JURISDICTION OF THE UNITED STATES WITH RESPECT WITH CRIMINAL OFFENSES, SUCH AS WAGERING ON HORSE RACES, COMMITTED ON THE QUAPAW TRUST LANDS IN QUESTION IS PROPRIETARY RATHER THAN EXCLUSIVE OR CONCURRENT AND THE STATE OF OKLAHOMA MAY PROSECUTE ANY PERSON FOR THE COMMISSION OF SAID OFFENSE. EVEN IF IT WERE DETERMINED THAT THE UNITED STATES HAS EXCLUSIVE JURISDICTION OR JURISDICTION CONCURRENT WITH THE STATE OF OKLAHOMA, A HORSE RACING OPERATION ON QUAPAW LANDS WOULD BE SUBJECT TO CRIMINAL PROSECUTION IN THE FEDERAL COURTS UNDER THE ASSIMILATIVE CRIMES ACT FOUND IN 18 U.S.C.A. 13, THE EFFECT OF WHICH ACT INCORPORATES THE CRIMINAL LAWS OF THE STATE OF OKLAHOMA INTO THE LAWS OF THE UNITED STATES SO THAT VIOLATIONS MAY BE PROSECUTED AS FEDERAL OFFENSES. CITE: (PRI MUTUEL HORSE RACING ON FEDERAL LAND) (MICHAEL CAUTHRON)